Citation Nr: 0026679	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a mental disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 April 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for a mental 
disability.


FINDINGS OF FACT

1.  Service medical records show that the veteran was 
discharged from service due to mental deficiency and an 
inadequate personality.

2.  Mental deficiency and personality disorders are not 
diseases or injuries for the purposes of service connection 
under the law.

3.  No evidence has been presented or secured to render 
plausible a claim that the veteran has a current acquired 
mental disability.

4.  No evidence has been presented or secured to render 
plausible a claim that a current acquired mental disability, 
if any, is the result of a disease or injury incurred during 
active duty in 1944.


CONCLUSION OF LAW

The claim for service connection for a mental disability is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be established for a current 
disabling disease by showing that the disease began or had 
its onset during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection for certain 
diseases, such as a psychosis, may be also be established on 
a presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Service connection may not be granted for congenital or 
developmental defects such as personality disorder or mental 
deficiency as a matter of law.  38 C.F.R. § 3.303(c).

A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim for 
service connection to be well grounded, there generally must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In this case, service medical records show that the veteran 
was discharged from service due to mental deficiency and an 
inadequate personality.  Specifically, a Report of an 
Aptitude Board, dated March 1944, showed that the veteran had 
an I.Q. of 48 and a mental age of less than seven years.  His 
social participation was markedly restricted and he was 
unable to adjust to the requirements of military life.  He 
was fearful of being punished for his failure to learn and 
was overwhelmed by the demands of military life.  In addition 
to his mental deficiency, the Board noted that the veteran 
was emotionally unstable; that he had numerous neurotic 
manifestations, both physical complaints and anxiety 
symptoms; and that his history suggested that his judgment 
was grossly impaired.  The Board's impression was that the 
veteran was a mental defective, had an inadequate 
personality, and was unsuitable for service.

As noted above, mental deficiency and personality disorders 
are not diseases or injuries for the purposes of service 
connection under the law.  38 C.F.R. § 3.303(c).  Moreover, 
no evidence has been presented or secured to render plausible 
a claim that the veteran has a current acquired mental 
disability.  Concerning this, the Board notes that the 
veteran attended an informal conference in lieu of a formal 
hearing at the RO in June 1999, and the report of that 
conference showed that the veteran reported that he had had 
no treatment for a mental disability since his discharge from 
the service in 1944 and that there was no additional evidence 
to submit in support of his claim.

In addition to there being no evidence of a current acquired 
mental disability in this case, the Board notes that no 
evidence has been presented or secured to render plausible a 
claim that a current mental disability, if any, is the result 
of a disease or injury incurred during active duty in 1944.  
Accordingly, the Board concludes that the claim for service 
connection for a mental disability is not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for a mental disability well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a mental disability is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

